DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to drinking monitors, classified in G08B 21/24.
II. Claim 12, drawn to drinking vessel communication, classified in A47G 23/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as anti-loss of drinking vessels.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention of claims 1-11 do not require the specifics of the inter-vessel communication found in claim 12 in order to function properly.  A communication with other vessels would require a further search than the drinking reminder found in claims 1-11.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Paul Conover on 10/13/22 a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 35, Line 13:  The liquid container is labeled –200—in the drawings, not “236”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hambrock et al [U.S. 10,188,230].
For claim 1, the electronically enabled drinking receptacle (Col. 3, Lns. 39-40: a portable drink container features an electronic system) taught by Hambrock includes the following claimed subject matter, as noted, 1) the claimed liquid container is met by the liquid container (No. 102) comprising 2) the claimed electronic processor is met by the processor or controller (No. 106), 3) the claimed electronic drinking monitor is met by the liquid level sensor (No. 100) as well as the accelerometer (No. 130), and 4) the claimed user-communicator is met by the visual indicators (No. 154) as well as the antenna (No. 114), wherein the drinking monitor is configured to provide information to the electronic processor regarding an amount of liquid withdrawn from the liquid container over time (Col. 12, Lns. 48-50: The processor’s 116 functions include collecting liquid level information or liquid flow data from the liquid level sensor 110) and the electronic processor is configured to actuate the user-communication to communicate information to a user (Col. 12, Lns. 38-39: These visual indicators 154 can be used to provide visual reminders to the user to drink more).
For claim 2, the visual indicators (No. 154) of Hambrock could be one or more light sources, such as LEDs (Col. 12, Lns. 31-33).
For claim 3, the information communicated to the user in Hambrock is configured to encourage the user to drink more liquid (Col. 12, Lns. 38-39).
For claim 4, the drinking receptacle of Hambrock further comprises an electronic communicator configured to communicate information between the liquid container and a separate electronic device (Col. 12, Lns. 55-57: Once the data and relevant information have been collected, the processor 116 can send the data via the antenna 114 to the external device to report information).
For claim 5, the separate electronic device of Hambrock may be remote from the drinking receptacle (Col. 13, Lns. 51-53: This range can vary depending on the specific technology being used via the antenna 114 and may range from inches to feet).
For claim 6, the separate electronic device of Hambrock may be a mobile electronic device (Col. 13, Lns. 44-45: The processor can share data with an external computing device, such as a smartphone).
For claim 7, the electronically enable drinking system (Col. 3, Lns. 39-40: a portable drink container features an electronic system) taught by Hambrock includes the following claimed subject matter, as noted, 1) the claimed liquid container is met by the liquid container (No. 102), 2) the claimed electronic processor is met by the processor or controller (No. 106), 3) the claimed electronic drinking monitor is met by the liquid level sensor (No. 100) as well as the accelerometer (No. 130), 4) the claimed electronic user-communicator is met by the visual indicators (No. 154) as well as the antenna (No. 114), and 5) the claimed app on an electronic device is met by the application installed and executing on a portable computing device (No. 985; Col. 22, Lns. 11-13) wherein the drinking monitor is configured to provide information to the electronic processor regarding the liquid container (Col. 12, Lns. 48-50: The processor’s 116 functions include collecting liquid level information or liquid flow data from the liquid level sensor 110) and the electronic processor is configured to communicate the information to the app on the electronic device (Col. 24, Lns. 56-58: As use progresses, the smart water bottle 100 may transfer some or all of the collected hydration data to the smartphone application).
For claim 8, Figure 9A of Hambrock depicts the system comprising the electronic device (No. 985) separate from the liquid container (No. 100).
For claim 9, the electronic device of Hambrock is a mobile electronic device (Col. 20, Lns. 61-62).
For claims 10 and 11, the mobile electronic device of Hambrock may be a wearable electronic device such as a smartwatch (Col. 20, Lns. 24-25).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howell [U.S. 6,252,494] relates to a drink dispensing device.
Kramer [U.S. 7,163,311] comprises foodware having visual stimulating means.
Moran [U.S. 8,378,830] sets target consumption of hydration over time.
Wu et al [U.S. 9,230,423] includes a scale pan for a drinking reminder apparatus.
Roohani [U.S. 9,619,991] uses water intake to disable an alarm clock.
Snyder [U.S. 9,818,309] equips a water bottle with an RFID tag to track hydration level.
Bakhsh [U.S. 9,939,312] tracks dynamic nutrition with utensils.
Hambrock et al [U.S. 11,013,353] monitors a person’s hydration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/14/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687